Affirmed and Memorandum Opinion filed November 18, 2004












Affirmed and Memorandum Opinion filed November 18,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00803-CR
____________
 
ROBERTO E. PERALES, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
__________________________________________________
 
On Appeal from the County Criminal
  Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 9114079
__________________________________________________
 
M E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the
misdemeanor offense of driving while intoxicated, and sentenced on December 5, 1991,
to fifty days= confinement in the Harris County
Jail and a fine of $100.  There is no
reporter=s record.  The clerk=s record was filed on August 19,
2004.  The record contains a form notice
of appeal, with a file-stamp date of January 8, 1992, that contains no
signature by appellant or appellant=s counsel.  The signature line for the appellant contains
the following: Ax Def not present.@ 
The record also contains a blank document with a heading of ANotice of Appeal.@ 
This document contains no file stamp.




We issued an order on September 2, 2004, asking the trial
judge to conduct a hearing to determine whether appellant had filed a notice of
appeal and to make findings and conclusions about the documents in the clerk=s record.
On September 29, 2004, the trial court reviewed the record,
rather than conducting a hearing, and made findings of fact and conclusions of
law.  The supplemental clerk=s record containing these findings
and conclusions was filed in this court on September 30, 2004.
The trial court found that the blank document, entitled ANotice of Appeal,@ was incorporated in a document filed
on January 3, 1992, entitled, APetitioners Application for Writ of Habeas Corpus to withdraw
plea of Nolo contender [sic].@  The trial court found
that the application for writ of habeas corpus was considered and denied on
January 14, 1992.  The trial court
further found that the form notice of appeal was not signed by appellant, but
contained the style of the case, including appellant=s name and the cause number.  The trial court found that this form was
filed by the district clerk on January 3, 1992. 
The trial court found that no further communications were received from
appellant until May 12, 2004, when a letter was received from appellant
inquiring about his purported 1992 appeal. 
The trial court concluded that, if appellant did file the form notice of
appeal, appellant had abandoned the appeal by failing to inquire about the
status of the appeal for over twelve years. 
On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R. App. P. 38.8(b).  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed November 18, 2004.
Panel consists of
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).